Citation Nr: 1745843	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  15-41 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for cerebrovascular accident resulting in cognitive dysfunction with expressive aphasia. 

2.  Entitlement to an initial rating in excess of 30 percent for cerebrovascular accident resulting in right homonymous hemianopia. 

3.  Entitlement to special monthly compensation (SMC) at a higher rate. 


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney-at-Law


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In an October 2016 statement submitted by the Veteran's attorney, it was indicated that the Veteran should receive a total disability rating individual unemployability due to service-connected disabilities (TDIU).  The Board notes that a July 2016 rating decision granted a TDIU for the entire initial rating period on appeal, and thus is a complete grant of the benefit sought.  As such, that issue is not before the Board for appellate consideration.     

Further, in the October 2016 statement submitted by the Veteran's attorney, and prior to certification of the appeal to the Board, the attorney indicated that the Veteran wished to withdraw his appeal for the claims of (1) entitlement to an initial rating in excess of 30 percent for coronary artery disease; (2) entitlement to an initial rating in excess of 30 percent for atrial fibrillation; (3) entitlement to an initial rating in excess of 10 percent for cerebrovascular accident resulting in seizure disorder; (4) entitlement to an initial compensable rating for hypertension; and 
(5) entitlement to an initial compensable rating for cellulitis.  As the withdrawal was submitted to the RO and processed prior to certification of this appeal, they are no longer in appellate status and thus not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to: (1) an initial rating in excess of 30 percent for cerebrovascular accident resulting in right homonymous hemianopia, and (2) entailment to SMC at a higher rate are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's cognitive dysfunction with expressive aphasia disability has resulted in total social and occupational impairment due to symptoms such as impairment in thought processes, communication, intermittent inability to perform activities of daily, disorientation, and memory loss.  

2.  The Veteran has a service-connected disability rated as total and additional service-connected disabilities independently ratable at 60 percent or more.


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for a disability rating of 100 percent for cognitive dysfunction with expressive aphasia have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Codes 9327, 9310 (2016).

2.  The criteria for special monthly compensation (SMC) at the housebound rate are met.  38 U.S.C.A. §§ 1114 (s), 5101, 5103, 5103A, 5107, 5121 (West 2014); 
38 C.F.R. § 3.350 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Analysis for Cognitive Dysfunction Disability with Aphasia

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Board will discuss in more detail below, symptoms related to the Veteran's cognitive disorder are shown to more nearly approximate a 100 percent disability rating for the entire rating period on appeal.  Accordingly, the Board finds that a staged rating is not warranted in this case.

The Veteran was assigned a 100 percent rating for a cerebrovascular accident from November 22, 2011.  Following the mandatory total rating period, a March 2015 rating decision granted service connection for cognitive dysfunction with expressive aphasia as a result of cerebrovascular accident, assigning a 30 percent rating effective January 1, 2012 (the first of the month following the end of the mandatory total rating period).  In a September 2015 rating decision, the AOJ increased the Veteran's rating for his cognitive disorder from 30 to 70 percent, effective January 1, 2012.  The Veteran now maintains that he should be awarded a 100 percent rating for his disability.

The Veteran's cognitive disorder is evaluated as 70 percent disabling under 38 C.F.R. § 4.124a, DC 9327.  Diagnostic Code 9327, in effect prior to August 4, 2014, applies to an organic mental disorder, other (including personality change due to a general medical condition).  As of August 4, 2014, Diagnostic Code 9327 was replaced by Diagnostic Code 9310, for unspecified neurocognitive disorder.  Both disorders are rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under the General Rating Formula, a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  Id. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms listed in Diagnostic Codes 9327 and 9310 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the U.S. Court of Appeals for Veterans Claims (Court) held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-V.  See 38 C.F.R. § 4.125 (a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).
GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). A GAF of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is meant to reflect an examiner's assessment of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).

The evidence includes a September 2011 neuropsychological evaluation from 
Dr. J. W.  During the evaluation, it was noted that the Veteran had difficulty with memory and with reading.  Dr. J. W. performed appropriate testing and indicated that his primary cognitive impairment was in expressive language and that this deficit was affecting other cognitive functions due to increased semantic paraphasia versus a true lack of ability.  The Veteran's stroke had also resulted in impairments in the area of auditory recall, processing speed, visual problems, tactile representation, visual constriction, and visual integration.  A GAF score of 50 was assigned, indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.

The evidence also includes a March 2015 VA examination.  During the evaluation, it was noted that the Veteran had a stroke June 2011.  He had a second stroke in December 2011.  The examiner confirmed a diagnosis of neurocognitive disorder due to vascular disease.  The Veteran had aphasia and difficulty reading.  He had difficulty processing information and memory problems.  The Veteran had a transient ischemic attack (TIA) in the Fall of 2014 and additional minor TIAs.  The Veteran reported that he had processing problems (new information), continued difficulty reading, and memory problems.  The Veteran could not drive and his verbal fluency and word finding had declined more recently.  The Veteran also had difficulty telling time.  It was noted that the Veteran's wife managed his medication and assisted with his care.  The examiner indicated that the Veteran's mental disorder related in occupational and social impairment with reduced reliability and productivity.  Upon examination, the examiner noted that the Veteran had 
(1) mild memory loss, (2) impairment of short- and long-term memory, 
(3) impaired abstract thinking; (4) difficulty in adapting to stressful circumstances, including work or a worklike setting; and (5) spatial disorientation.  A mental status examination was noted to be mildly impaired due to the Veteran's difficulty with word finding and memory impairment. 

In an April 2016 statement from Dr. J. M., it was noted that the Veteran's health had "declined significantly over the past several years."  It was indicated that the Veteran had developed vascular dementia as a result of several strokes.  The Veteran was noted to struggle with self-care and required assistance with activities of daily living.  Dr. J. M. further noted that the Veteran had difficulty feeding himself because he had trouble understanding how to hold a sandwich or using eating utensils.  He could also not see well or interpret what he saw.  

Upon review of all the evidence of record, both lay and medical, the Board finds that, for the entire rating period on appeal, the evidence is at least in equipoise as to whether the Veteran's cognitive dysfunction with expressive aphasia disability symptoms more nearly results  in total occupational and social impairment.

As discussed above, the evidence shows that the Veteran has experienced impairment in thought processes, communication, intermittent inability to perform activities of daily, disorientation, and memory loss; most of these symptoms are specifically contemplated in the 100 percent rating criteria.  

Moreover, the GAF score of 50 assigned in September 2011 by Dr. J. W., the neuropsychologist, contemplates serious symptoms or any serious impairment in social, occupational, or school functioning.  Indeed, this GAF score is consistent with the 100 percent rating criteria under the General Rating Formula for Mental Disorders.  

For these reasons, and resolving reasonable doubt in the Veteran's factor, the Board finds that a 100 percent disability rating for the Veteran's cognitive dysfunction with expressive aphasia disability is warranted for the entire rating period on appeal.

As noted in the Introduction section, the claim for a TDIU was granted for the entire initial rating period by the AOJ in a July 2016 rating decision.  As such, this issue is not before the Board for consideration

Nonetheless, SMC is payable at the housebound rate where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent or more and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114 (s)(1); 38 C.F.R. § 3.350 (i). 

Herein, the Board has granted a 100 percent rating for the Veteran's cognitive disorder.  In addition, the Veteran's other service-connected disabilities combine to a 60 percent rating.  As the Veteran has a single service-connected disability rated as totally disabling for section 1114(s) purposes and other service-connected disabilities ratable at 60 percent, SMC at the housebound rate is also granted.


ORDER

An initial rating of 100 percent for cerebrovascular accident resulting in cognitive dysfunction with expressive aphasia is granted, subject to the laws and regulations governing the payment of monetary benefits.  

SMC at the housebound rate is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Remand is necessary to afford the Veteran a VA eye examination to assist in determining the current level of severity of his disability and a VA "Aid and Attendance" examination to assist in determining whether his eye disability or his cognitive disorder disability is solely responsible for the need for aid and attendance.

The Veteran was last afforded a VA eye examination in March 2015, and since that time, the Veteran has submitted additional private medical evidence showing that his disability may have worsened.  In this regard, May 2016 private treatment notes indicate that the Veteran could not see out of his right eye and "may wear an eye patch."  

Moreover, the attorney of record maintains that the Veteran is entitled to SMC at a higher rate.  In an October 2016 statement, the Veteran's attorney asserted that the Veteran should be awarded SMC at the aid and attendance rate (SMC-L) for two separate service-connected disabilities (i. e., his cognitive disorder and his vision disorder (homonymous hemianopia)).  

Notably, SMC at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114 (l); 38 C.F.R. §§ 3.350, 3.352(a).  Such award shall be referred to herein as SMC-L.

The Board notes that a July 2016 rating decision granted SMC-L based on the need for aid and attendance for the entire initial rating period on appeal.  However, the AOJ did not indicate whether SMC was being granted based on one service-connected disability or on the combined effects of the Veteran's service-connected disabilities.  This distinction is relevant in that, if a veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle him to two or more of the SMC rates provided at 38 U.S.C.A. § 1114 (1), without consideration of the same condition twice, the veteran is entitled to SMC in the amount of $4,667.00.  38 U.S.C.A. § 1114 (o).  Such award is referred to as 
SMC-O.

If a veteran in receipt of SMC-O is in need of regular aid and attendance, then the veteran is also entitlement to an additional $2,002.00.  38 U.S.C.A. § 1114 (r)(1). Such additional is referred to as SMC-R(1).

In other words, on remand, the AOJ should clarify whether the Veteran's grant of  SMC-L based on the need for aid and attendance in the July 2016 rating decision 
was based on his need for aid and attendance due to one service-connected disability or the combined effects of his service-connected disabilities.  

Then, if the AOJ determines that the Veteran has met the requirements for two SMC-L awards based on separate disabilities, initial consideration as to whether the Veteran is entitled to SMC-O or SMC-R(1), is warranted.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA eye examination to ascertain the severity of his service-connected right eye disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.

2.  Then, schedule the Veteran for an appropriate examination to determine his need for SMC based on the need for regular aid and attendance.  



The examiner is asked to address the following:

(a)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is in need of regular aid and attendance based solely on his service-connected cognitive dysfunction with expressive aphasia disability.

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is in need of regular aid and attendance based solely on his service-connected right homonymous hemianopia disability.

(c)  A complete rationale should be given for all opinions and conclusions expressed.

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims for (1) an initial rating in excess of 30 percent for cerebrovascular accident resulting in right homonymous hemianopia; and 
(2) entitlement to SMC at a higher rate.

In adjudicating the Veteran's SMC claim, the AOJ is specifically asked to clarify whether the grant for SMC-L is based on the Veteran's need for aid and attendance due to one service-connected disability or the combined effects of his service-connected disabilities.

If the Veteran is granted SMC-L based on the need for aid and attendance for two SMC-L awards based on separate disabilities, initial consideration as to whether the Veteran is entitled to SMC-O or SMC-R(1), is warranted.

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his attorney should be provided with a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


